DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102:
Applicant’s Argument: Applicant argues Jin fails to teach control information to set a profile installed in the external electronic device based on the control information for activating a service. The profiles in Jin are stored in an electronic device but not an external device. Even if the profile were to be installed on the external device, Jin could not implement setting such a profile because the profile is installed on the electronic device.
Examiner’s Response: Applicant's arguments filed  have been fully considered but they are not persuasive. Jin teaches in Figure 6 that there is an external device 200 requesting service according to a profile. Jin never expressly teaches that this external device does not have the profile or provide any reason that both devices cannot have the profile installed. Examples of external devices are presented in Figure 2. Examiner has updated the rejection to be a 103 in order to substitute the external device 200 with the devices of Figure 2, specifically device C. See ¶0043, device C, 25, includes profile F and G installed on its SIM cards. Electronic device 100 may obtain these profiles and provide a service to that same external device, in accordance with the profile that is installed on device C (as in Figure 6). Thus Examiner asserts that the electronic device 200 in Figure 6 may be any one of the devices in Figure 2 including 25 which already includes the subscriber profile installed and may subsequently receive the service based on the subscriber profile. Examiner notes that setting the profile as claimed is broad and may under broadest reasonable interpretation be considered the service activation as in Figure 6, and further Examiner asserts that it is not clear how the profile being installed on the electronic device 100 prohibits this profile from being on the external device as Figure 2, ¶0043-45 indicates it can be on both devices and a service is provided i.e. profile being set to a device which already has the same profile installed on it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of parent application, now U.S. Patent No. 10820187. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 10820187
An electronic device comprising: a memory configured to store device information corresponding to the electronic device; a first communication module comprising communication circuitry configured to establish a first communication connection corresponding to a first communication method with an external server; a second communication module comprising communication circuitry configured to establish a second communication connection corresponding to a second communication method with an external electronic device; and a processor, wherein the processor is configured to: establish the first communication connection with the external server using the first communication module, control to transmit the device information to the external server through the first communication connection, receive one or more service identifiers corresponding to one or more services available to the external electronic device from the external server, control to establish the second communication connection with the external electronic device using the second communication module, and -2-Heejeong CHOAtty Docket No.: JAR-0912-0338 Appl. No. 17/079,647 Response to OA dated 04/25/2022 control to transmit control information based on at least a part of an identifier corresponding to at least one service of the one or more services to the external electronic device to set a profile installed in the external electronic device based on the control information for  activating the at least one service in the external electronic device.
An electronic device comprising: a memory configured to store device information corresponding to the electronic device; a first communication module comprising communication circuitry configured to establish a first communication connection corresponding to a first communication method with an external server; a second communication module comprising communication circuitry configured to establish a second communication connection corresponding to a second communication method with an external electronic device; and a processor, wherein the processor is configured to: establish the first communication connection with the external server using the first communication module, transmit the device information to the external server through the first communication connection, receive one or more service identifiers corresponding to one or more services available to the external electronic device from the external server, establish the second communication connection with the external electronic device using the second communication module, transmit control information based on at least a part of an identifier corresponding to at least one service of the one or more services to the external electronic device to set a profile installed in the external electronic device based on the control information for activating the at least one service in the external electronic device, transmit another request for a profile to be installed in a universal integrated circuit card (UICC) of the external electronic device to another external server, transmit the profile to the external electronic device in response to receiving the profile from the other external server as a response to the other request, and transmit a request for a web address to be used in subscription to a cellular communication service for the external electronic device to a web server corresponding to a cellular communication service different from the external server and the other external server, in response to receiving an indication that the profile does not exist in the other external server as the response to the other request.


Claim 10-11 rejected based on claim 1 of U.S. Patent No. 10820187.
Claim 2-9 rejected based on claim 2-9 respectively of U.S. Patent No. 10820187. 
Claim 12 rejected based on claim 10 of U.S. Patent No. 10820187. 
Claim 13-14 rejected based on claim 11-12 respectively of U.S. Patent No. 10820187.
Claim 15 rejected based on claim 13 of U.S. Patent No. 10820187.
Claim 16 rejected based on claim 7 and claim 1 of U.S. Patent No. 10820187.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (“Jin”) (US 20160080932 A1).

Regarding claim 15, Jin discloses:
An electronic device comprising: a memory configured to store device information corresponding to the electronic device [Figure 3, device 100, memory 130, storing application information considered device information ¶0081-85]; a first communication module comprising communication circuitry configured to establish a first communication connection corresponding to a first communication method with an external server [Figure 4 shows interface 160 with module to connect to a server 300, ¶0101]; a second communication module comprising communication circuitry configured to establish a second communication connection corresponding to a second communication method with an external electronic device [Figure 4 shows interface 160 with module to connect to an external device 200, ¶0101]; and a processor [Figure 3 120], wherein the processor is configured to: control to establish the second communication connection with the external electronic device using the second communication module [¶0101 connection with external device established using second module, see also Figure 7], receive device information of the external electronic device from the external electronic device [Figure 7 740 electronic device receives device information i.e. selected profile information], determine whether a profile exists in the external electronic device based on the device information of the external electronic device [Figure 7 730-740 device 100 sends subscriber profile information and receives selected profile as device information from external device 200, considered determining the profile exists at the other external device as external device indicates profiles], determine whether the external electronic device is connected to the electronic device in response to determining that the profile exists [730-740 Figure 7 device determines connected as it receives selected profile from external device and provides network service according to profile, responsive to determining profile exists as the device 200 selects profile from list, and transmits service information ins steps 750-770 Figure 7 these transmissions including determination of a connection], and control to transmit control information based on at least a part of an identifier corresponding to at least one service available to the external electronic device to the external electronic device to set the profile based on the control information for the at least one service in the external electronic device based on the determination result [Figure 7 identifier included in selected profile 740 ¶0151 and sends network service in a response 750-770 ¶0152 considered control information to set the profile as the claim does not expressly recite what setting the profile entails, and thus the control information for activating the service being considered setting the profile].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1).

Regarding claim 1, Jin teaches:
An electronic device comprising: a memory configured to store device information corresponding to the electronic device [Figure 3, device 100, memory 130, storing application information considered device information ¶0081-85]; a first communication module comprising communication circuitry configured to establish a first communication connection corresponding to a first communication method with an external server [Figure 4 step 430, Figure 6 620, and Figure 3 shows interface 160 with module to connect to a server 300, ¶0101 interface to connect to a server device]; a second communication module comprising communication circuitry configured to establish a second communication connection corresponding to a second communication method with an external electronic device [Figure 4 410 show connection to device 200, also Figure 6 610,  Figure 3shows interface 160 with module to connect to a server 300 or external device considered a second module ¶0101 as it can be connected to both 300, 200]; and a processor [Figure 3 120], wherein the processor is configured to: 
establish the first communication connection with the external server using the first communication module [¶0101 interface 160 establishes communication with a server 300, see Figure 4-6], transmit the device information to the external server through the first communication connection [See Figure 6, communication with 100 and server 300, ¶0133 step 620 send to server the device information], receive one or more service identifiers corresponding to one or more services available to the external electronic device from the external server [¶0135-137 , step 630-640 of Figure 6, server sends back information identifying services for external device 200 considered broadly service identifiers e.g. “required network service information (e.g., 2G, VoLTE, or packet data service)” and “certain information related to an application (e.g., a data transfer amount used by an application, an average data transfer speed, or the like”], establish the second communication connection with the external electronic device using the second communication module [¶0101 connection with external device established using second module, see Figure 4 160 communication module with external device], and transmit control information based on at least a part of an identifier corresponding to at least one service of the one or more services to the external electronic device to set a profile for the external electronic device based on the control information for activating the at least one service in the external electronic device [¶0135-142, ¶0097 further teaching the response where control information in response sent to external device 200, steps 650-680 in order that application on external device be executed].
Jin in this example teaches an external device but does not specify the profile is installed on the external device however Jin in another example shows that the profile may be already installed on the external device thus teaching transmit control information based on at least a part of an identifier corresponding to at least one service of the one or more services to the external electronic device to set a profile installed in the external electronic device based on the control information for activating the at least one service in the external electronic device [¶0043 and ¶0050 teaches the claimed device 100 may acquire a profile F “included in SIM 2 […] of the external electronic device C 25 and may provide a network service to at least one of the external electronic devices A to F 21, 23, 25, 27, 29, 31 using the profile F or the profile G” thus the profile used at device 100 and provided to the external device may be a profile installed at the external device, see how F is fetched from device 25 and the service of profile F is provided also to device 25, further ¶0050 teaches device C which has a profile may request a service to the device 100, as shown earlier ¶0043 the profiles may already be installed on the device C, thus supporting the recitation that the profile may already be installed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external devices in Jin to have the profile already installed as in the example of Figure 2 also taught in Jin in which a device C requests and receives services according to a profile that may already be installed on device C. Jin teaches an external device that requests a service according to a profile and supports the claimed steps but this embodiment does not specify the external device lacks the profile, thus it would have been obvious to specify this external device 200 as having the profile for a service being request as ¶0043, ¶0050 shows that the external device requesting the service may be device C, and the device C may have profile F and may receive the service corresponding to profile F from the device 100, thus it would have been a simple substitution of parts to replace the device 200 with the device with the profile installed as Jin shows that external device may or may not have the profile already installed and may be the external device 200 as evidenced in ¶0050 in which the external device C performs a similar request step for a service according to a profile in order to effectively provide a service to the other device ¶0003.

Regarding claim 2, Jin teaches:
The electronic device of claim 1, wherein the processor is configured to transmit, to the external server, another device information corresponding to the external electronic device together with the device information [¶0133 request from external device sent with device information, the request considered another device information, and ¶0135 wherein information may be at least one of the information indicates thus multiple elements of information can include device information and the another device information].

Regarding claim 3, Jin teaches:
The electronic device of claim 1, wherein the processor is configured to receive an identifier corresponding to a service that is executable in association with the electronic device and the external electronic device, as at least a part of the one or more service identifiers [¶0135-137, information on the application to be used by the external device retrieved and returned from server, considered identifier corresponding to a service].

Regarding claim 4, Jin teaches:
The electronic device of claim 1, wherein the processor is configured to select the service that is executable in association with the electronic device and the external electronic device, as at least a part of the at least one service [¶0138-142 device 100 selects profile and provides a network service considered selecting a service].

Regarding claim 6, Jin discloses:
The electronic device of claim 1, wherein the processor is configured to transmit configuration information used to activate a first function associated with the at least one service and/or to deactivate a second function associated with the at least one service in the external electronic device to the external electronic device as at least a part of the control information [¶0133-142 service profile used to activate application execution in external device and is sent to external device by device 100 in the control information].

Regarding claim 8, Jin discloses:
The electronic device of claim 6, wherein the processor is configured to acquire the at least a part of the configuration information from at least one piece of configuration information stored in the memory based on at least a part of the identifier corresponding to the at least one service [¶0131-142 device sends configuration information including profile stored in memory based on identifier from server, wherein this is sent to the external device

Claim 5, 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1) in view of Fan et al. (“Fan”) (US 20180255451 A1).

Regarding claim 5, Jin teaches:
The electronic device of claim 1.
Jin teaches services in the electronic device but does not specify the services are not executable by the electronic device.
Fan teaches wherein the at least one service is not executable in the electronic device and is executable in the external electronic device [¶0103-114, Figure 2, profile for service forwarded by UE1, first electronic device, to UE 2, external, to be executed by UE 2 and no teaching of UE 1 executing the service thus not executable in the UE 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that a service is provided to the external device that is not disclosed to be executable at the first electronic device as in Fan. It would have been obvious to modify Jin such that a service is provided by means of forwarding a profile without disclosing the profile is to be executed by the first device as in Fan who teaches this allows for profile management without complex operation process such as using an operator service center ¶0004 to enhance profile processing efficiency.

Regarding claim 13, Jin discloses:
The electronic device of claim 1.
Jin teaches receiving information of a profile from the network but does not teach receiving a designated application.
Fan teaches wherein the processor is configured to receive a designated application corresponding to the at least one service from the external server [¶0103-114, LPA in electronic device UE1 receives profile from server considered designated application and forwards this to external device UE 2 as in Figure 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the information from the network includes a designated application. Jin teaches receiving information regarding a service from the network but does not expressly teach receiving a designated application. It would have been obvious to modify Jin such that a response from the network includes a designated application in the form of a profile to be forwarded to the external device as in Fan who teaches this allows for profile management without complex operation process such as using an operator service center ¶0004 to enhance profile processing efficiency.

Regarding claim 14, Jin-Fan teaches:
The electronic device of claim 13.
Jin teaches receiving information of a profile from the network considered a designated application but does not teach transmitting this information then to the external device.
Fan teaches wherein the processor is configured to transmit the designated application to the external electronic device [¶0103-114, LPA in electronic device UE1 receives profile from server considered designated application and forwards this to external device UE 2 as in Figure 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the designated application is forwarded to the external device as in Fan. It would have been obvious to modify Jin such that a service is provided by means of forwarding a profile or designated application received from the server be executed by the external device as in Fan who teaches this allows for profile management without complex operation process such as using an operator service center ¶0004 to enhance profile processing efficiency.

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1) in view of Cha et al. (“Cha”) (US 20160150400 A1).

Regarding claim 7, Jin teaches:
The electronic device of claim 6.
Jin teaches receiving service identifiers but does not teach a subsequent step of activating a service however Cha teaches wherein the processor is configured to: transmit a request for activating the at least one service to the external server [Figure 14, ¶0216, after sending service identifier to external device 200 in step 1407 being subscription support info comprising service identifier as in ¶0053, server with processor 301 receives request to activate a service in S1415 being subscription request see ¶0098], and receive at least a part of the configuration information from the external server as at least a part of a response to the request [¶0216-218, See step 1417-1419 Figure 14, configuration associated with the service sent to device 200 related to service requested, sent by 303 however ¶0161 teaches 303 and 301 may be same server device, and forwarded to external device as configuration see step 1421].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that a request for activation is received at the server as in Cha. Jin teaches activating a service at a secondary device and it would have been obvious to include a step of requesting activation to the server and receiving the configuration information as in Cha who teaches this is part of overcoming the following: a communication service may not be immediately available upon receiving a newly-purchased electronic device. To use a communication service, the user may visit an agency or store designated by a specific communication service provider and may register the electronic device. However, this process may be an inconvenience for the user [¶0006]. 

Regarding claim 16, Jin teaches:
An electronic device [Figure 6, device 300 being a server / electronic device as 100 Figure 3 shows] comprising: a first communication module comprising communication circuitry configured to establish a first communication connection corresponding to a first communication method with a first external electronic device [Figure 4 430, Figure 6, 630, shows 300 using module to communicate with electronic device 100]; and a processor [¶0091 teaches server is electronic device thus includes components as in 100 Figure 3, ¶0102, ¶0135 showing processes implemented with processor], wherein the processor is configured to: 
establish the first communication connection with the first external electronic device using the first communication module [¶0101 connection with external device 100 established u, see Figure 4 160 communication module with external device, Figure 6 610], receive device information transmitted by the first external electronic device [Figure 6, step 620, ¶0133 device information sent by first device to server], and transmit one or more service identifiers corresponding to one or more services available to a second external electronic device connected to the first external electronic device, to the first external electronic device [¶0135-142, server retrieves and sends information for external device 200, including step 640, and ¶0135 “The information related to the external electronic device 200 may be at least one of required network service information (e.g., 2G, VoLTE, or packet data service), certain information related to a device (e.g., a device type, a data transfer amount used by a device, or the like), or certain information related to an application (e.g., a data transfer amount used by an application, an average data transfer speed, or the like)” considered device identifiers under broadest reasonable interpretation, ],
Jin teaches sending service identifiers but does not teach a subsequent step of activating a service however Cha teaches wherein the processor is configured to: receive a request for activating the at least one service transmitted by the first external electronic device [Figure 14, ¶0216, after sending service identifier to external device 200 in step 1407 being subscription support info comprising service identifier as in ¶0053, server with processor 301 receives request to activate a service in S1415 being subscription request see ¶0098], and transmit configuration information about the service requested to be activated to the first external electronic device as at least a part of a response to the request [¶0216-218, See step 1417-1419, configuration sent to device 200 related to service requested, sent by 303 however ¶0161 teaches 303 and 301 may be same server device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that a request for activation is received at the server as in Cha. Jin teaches activating a service at a secondary device and it would have been obvious to include a step of requesting activation to the server as in Cha who teaches this is part of overcoming the following: a communication service may not be immediately available upon receiving a newly-purchased electronic device. To use a communication service, the user may visit an agency or store designated by a specific communication service provider and may register the electronic device. However, this process may be an inconvenience for the user [¶0006]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1) in view of Yi et al. (“Yi”) (US 20110021200 A1) and Thoukydides (US 20080259837 A1).
Regarding claim 9, Jin teaches:
The electronic device of claim 1, wherein the second communication connection established through the second communication module includes a short-distance communication connection [¶0041, ¶0134 external devices connected via Bluetooth].
Jin teaches a service provided via two electronic devices connected by Bluetooth but does not teach call forwarding.
Yi teaches the at least one service includes a service that can be provided based on a same phone number with respect to the electronic device and the external electronic device [Figure 6, ¶0003 and ¶0057-61, wherein a soft terminal 100 such as a PC, the first electronic device, has a call forwarding service provided based on same number between PC 100 and mobile 200, the external device].
Jin teaches a service provided via two electronic devices connected by Bluetooth but does not teach call forwarding when the service is deactivated in the external device.
Yi teaches and the processor is configured to provide a call forwarding function for the same phone number to the external electronic device using the second communication module when the service is deactivated in the external electronic device [¶0061 call forwarding service provided on soft terminal and not indicated to be provided on mobile terminal thus considered deactivated on mobile terminal 200, and service allows call to be forwarded from soft switch to connected mobile terminal 200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service provided in Jin via the Bluetooth communication to be call forwarding related to a same number as in Yi. Jin teaches services provided over a Bluetooth connection but does not teach a call forwarding service. It would have been obvious to modify Jin such that the service provided is a call forwarding service as in Yi who teaches this allows calls made to a PC to be transferred to an external device seamlessly ¶0003, ¶0061. 
Jin-Yi teaches Bluetooth but does not expressly teach call forwarding over short-range communication media.
Thoukydides teaches a call forwarding function using the second communication module including a short-distance communication connection [¶0035 transceiver call forwarding using Bluetooth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service provided in Jin-Yi such that the short-distance medium is used for call forwarding. Jin teaches services provided over a Bluetooth connection but does not teach a call forwarding via Bluetooth. It would have been obvious to modify Jin-Yi such that the call forwarding service can be over Bluetooth as in Thoukydides who teaches Bluetooth is a known technique for short-distance communication in 2.4 GHz band ¶0002 for devices located near each other making this an obvious combination of prior art elements according to known techniques to use short-distance communication for call forwarding. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1) in view of Park et al. (“Park”) (US 20160050557 A1).

Regarding claim 10, Jin teaches:
The electronic device of claim 1.
Jin teaches forwarding profile information but does not teach requesting a profile from another external server.
Park teaches wherein the processor is configured to: transmit another request for a profile to be installed in a universal integrated circuit card (UICC) of the external electronic device to another external server [Figure 11A ¶0125, primary device i.e. first electronic device sends request to SM-SR server, considered another external server, for profiles to be installed, wherein device may be talking to multiple servers Figure 3].
Jin teaches forwarding profile information but does not teach requesting a profile from another external server and transmitting this to the external device.
Park teaches transmit the profile to the external electronic device when receiving the profile from the other external server as a response to the other request [¶0125-128 SM-SR responds with profile list to be installed in secondary external device Figure 11B].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to request from another server a profile for download and forward this profile to the electronic device as in Park. Jin already teaches forwarding information regarding services to an external device as in Figure 6. It would have been obvious to modify Jin such that the electronic device requests and receives profiles from an additional server as in Park who teaches this addresses burdens with users managing profiles of various devices while allowing services to still be used by these devices such as wearable glasses ¶0009 of Park.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (“Jin”) (US 20160080932 A1) in view of Park et al. (“Park”) (US 20160050557 A1) and Park et al. (“Park ‘601”) (PCT No. PCT/KR2016/001619, Examiner citing from English translation publication US 20180041601 A1, which is a Continuation) and Barki et al. (“Barki”) (US 20180352432 A1).

Regarding claim 12, Jin-Park teaches:
The electronic device of claim 10.
Jin teaches profiles may be deleted but does not teach deactivating in response to a request.
Park ‘601 teaches wherein the processor is configured to: control the external electronic device to deactivate the at least one service activated in the external electronic device when receiving a request for deleting the profile from the external electronic device [Figure 19 step 1915, ¶0199, deletion request received at 1904, and 1935 ¶0199-0205 command to delete].
Jin teaches profiles may be deleted but does not teach deactivating in response to a request by request to a server. 
Park ‘601 teaches request use service unsubscription of the external electronic device from the external server [Figure 19 steps 1915-1935 ¶0199-0205, including 1930 steps to talk to server for unsubscription].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin-Park such that there is a request for unsubscription to the server as in Park ‘601. Jin-Park teaches profiles may be deleted but does not teach a request to deactivate. It would have been obvious to modify Jin such that the request for deactivation is from the external device for the server as in Park ‘601 in order that the terminal may stop using the service once a subscription expires and requesting allows avoiding a profile deletion by mistake ¶0172 according to policy rules ¶0181. 
Jin-Park-Park ‘601 teaches managing a subscription for an external device e.g. deleting services with request to a server but does not teach request for a web address.
Barki teaches request a web address for communication network use service management of the external electronic device from the external server [¶044 mobile device requesting web address of server for managing subscription].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin-Park-Park ‘601 such that there is a request for a web address to an unsubscription service. Jin-Park-Park ‘601 already teaches a request for unsubscription but does not teach this unsubscription entails a request for a web address. It would have been obvious to modify Jin-Park-Park ‘601 to request a web address for a service regarding the subscription such as an address to a service management site considered an unscubscription service as Examiner considers unsubscription an element of service management and Jin-Park-Park ‘601 teaches management includes profile deactivation, the combination being obvious as in Barki for allowing flexibility in management of subscriptions and changing subscriptions ¶0006. 

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable by Jin et al. (“Jin”) (US 20160080932 A1) and Cha et al. (“Cha”) (US 20160150400 A1) and Barki et al. (“Barki”) (US 20180352432 A1).

Regarding claim 18, Jin teaches:
The electronic device of claim 16.
Jin teaches receiving service identifiers but does not teach a subsequent step of requesting a service however Cha teaches wherein the processor is configured to: receive a request for transmitting a configuration to be used in subscription to a cellular communication service for the second external electronic device, wherein the request for transmitting is transmitted by the first external electronic device, [Figure 14, ¶0216, after sending service identifier to external device 200 in step 1407 being subscription support info comprising service identifier as in ¶0053, server with processor 301 receives request to activate a service in S1415 being subscription request see ¶0098 from first device for an external device, corresponding to a cellular service ¶0059 and ¶0063], and transmit configuration to the first external electronic device as at least a part of a response to the request [¶0216-218, See step 1417-1419, configuration sent to device 200 related to service requested, sent by 303 however ¶0161 teaches 303 and 301 may be same server device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that a request for activation is received at the server as in Cha. Jin teaches activating a service at a secondary device and it would have been obvious to include a step of requesting activation to the server and receiving the configuration information as in Cha who teaches this is part of overcoming the following: a communication service may not be immediately available upon receiving a newly-purchased electronic device. To use a communication service, the user may visit an agency or store designated by a specific communication service provider and may register the electronic device. However, this process may be an inconvenience for the user [¶0006]. 
Jin-Cha teaches a subsequent request and response related to a service to be activated at an external device but does not specify it includes a web address however Barki teaches receive a request for transmitting a web address to be used in subscription, and transmit the web address to the first external electronic device as at least a part of a response to the request [¶0044, provide address of server for managing subscription of operator MNO in response to request for address].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin-Cha such that a web address is included as in Barki. Jin-Cha teaches sending configuration but does not expressly teach web address however it would have been obvious to modify Jin-Cha to include a web address as in Barki following a subscription data management server address request prompt as Barki teaches function by this server allow for “certain flexibility in the management of subscriptions by the user who can easily control from his mobile device the activation of a subscription” ¶0006. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478